Name: Commission Regulation (EEC) No 488/90 of 27 February 1990 of 27 February 1990 fixing for the 1989/90 wine year the percentages of table wine production to be delivered for compulsory distillation as provided for in article 39 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 52/8 Official Journal of the European Communities 28 . 2 . 90 COMMISSION REGULATION (EEC) No 488/90 of 27 February 1990 of 27 February 1990 fixing for the 1989/90 wine year the percentages of table wine production to be delivered for compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 388/90 (2), and in particular Article 39 (9), ( 10) and (1 1 ) thereof, Whereas Commission Regulation (EEC) No 441 /88 (3), as last amended by Regulation (EEC) No 467/90 (4), lays down detailed rules for the application of compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 ; Whereas Commission Regulation (EEC) No 1 1 7/90 (5) opens for the 1989/90 wine year compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 and fixes the total quantity to be distilled in the Community and the quantities to be distilled in the various regions ; Whereas production in the various regions should be allo ­ cated among the various yield classes ; region s quantity ; whereas that obligation applied only in the case of producers who are required to submit a production declaration and who market the products concerned ; whereas the yield classes should accordingly set out only the quantities covered by the production declarations, on which the scale is based ; Whereas, in accordance with the provisions on the fixing of the scale providing for in the fourth subparagraph of Article 39 (4) of Regulation (EEC) No 822/87, reference must be made to the average yield of each production region which the scales are drawn up ; Whereas the scale to be established must be incremental, thus penalizing the highest yields, and ensure that, where there is a relatively small quantity for compulsory distilla ­ tion, the quantitative limites laid down in Regulation (EEC) No 117/90 for the various production regions should not be exceeded ; Whereas, in view of the derogation provided for in Article 39 (10) of Regulation (EEC) No 822/87, it must be speci ­ fied that the quantity for preventive distillation is to be deducted from the quantity for compulsory distillaton in Greece ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Whereas Article 39 (4) of Regulation (EEC) No -822/87 provides that, in the case of producers who are required to distill, the quantity to be distilled must equal a percentage to be fixed of their table wine production, such percen ­ tage being obtained from a graduated scale based on yield per hectare ; whereas the percentages of the production of each such producer which must be delivered for distilla ­ tion should therefore be fixed ; whereas, while being based on objective criteria, those percentages must be adapted to the situation of each region and must take account of the exemptions from compulsory distillation provided for in Article 8 ( 1 ) or Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandon ­ ment premiums in respect of winegrowing areas (6) ; whereas the scale used must allow a quantity of table wine corresponding to the obligation provided for in Article 1 (3) of Regulation (EEC) No 117/90 of the deducted from a Article 1 1 . Pursuant to Article 5 ( 1 ) or Regulation (EEC) No 441 /88, production from the 1989/90 harvest shall be broken down into the following yield classes : (a) region 3 : Production obtained with a yield, expressed in hectoli ­ tres per hectare :  of up to 90 :  of 90 or morer but not more than 110 :  of more than 110, but not more than 140 :  of more than 140, but not more than 200 :  exceeding 200 : 20 938 677 hectolitres, 2 669 339 hectolitres, 652 017 hectolitres, 207 845 hectolitres, 68 021 hectolitres ; (') OJ No L 84, 27 . 3 . 1987, p. 1 . 0 OJ No L 42, 16 . 2. 1990, p. 9 . (3) OJ No L 45, 18 . 2. 1988 , p. 15. (4) OJ No L 48 , 24. 2. 1990, p. 29 . 0 OJ No L 14, 18 . 1 . 1990, p. 10 . (4) OJ No L 132, 28 . 5 . 1988, p . 3 . 28 . 2. 90 Official Journal of the European Communities No L 52/9  of more than 70, but not more than 90 :  exceeding 90 : (b) region 4 : Production obtained with a yield, expressed in hectoli ­ tres per hectare : 27 146 hectolitres, 969 hectolitres.  not exceeding 70 :  of more than 70, but not more than 90 :  of more than 90, but not more than 110 :  of more than 110, but not more than 140 :  of more than 140, but not more than 200 :  exceeding 200 : 11 854 110 hectolitres, 11 1 60 1 24 hectolitres, 12 237 817 hectolitres, 5 245 462 hectolitres, 1 842 476 hectolitres, 225 213 hectolitres ; (c) region 6 : 2. The average yield in production region 3 shall be 67 hectolitres per hectare ; in region 4 it shall be 80 hectoli ­ tres per hectare ; in region 6 it shall be 26 hectolitres per hectare. Article 2 The quantity that each producer shall be required to deliver for distillation shall be determined by multiplying the quantity referred to in Article 6 of Regulation (EEC) No 441 /88 by the percentage shown in the table in the Annex which corresponds to the yield determined in accordance with Article 7 of the said Regulation . The yield shall, where appropriate, be rounded down to the nearest unit (hectolitres per hectare). Article 3 In the case of region 5 as referred to in Article 4 (2) of Regulation (EEC) No 441 /88 , the quantity for preventive distillation in that region pursuant to Commission Regu ­ lation (EEC) No 2485/89 ( l) shall be deducted from the quantity referred to in Article 1 (3) of Regulation (EEC) No 117/90 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 85 631 hectolitres, 1 459 451 hectolitres, 3 154688 hectolitres, 8 783 848 hectolitres, 4 346191 hectolitres, 174 697 hectolitres,  Part A : production  Part B : Production obtained with a yield, expressed in hectolitres per hectare :  not exceeding 1 5 :  of more than 15, but not more than 20 :  of more than 20, but not more than 30 :  of more than 30 , but not more than 45 :  of more than 45, but not more than 70 : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1990 . For the Commission Ray MAG SHARRY Member of the Commission (') OJ No L 238 , 15 . 8 . 1989, p. 21 . No L 52/ 10 Official Journal of the European Communities 28 . 2. 90 ANNEX Percentage of the quantity referred to in Article 2 Yield (hectolitres per hectare) % Yield (hectolitres per hectare) % Region 3 Region 4 Region 6Part B Region 3 Region 4 Region 6 Part B not exceeding 15 0 0 0 64 0 0 25,6 16 0 0 1,9 65 0 0 25,8 17 0 0 3,5 66 0 0 25,9 18 0 0 5,0 67 0 0 26,0 19 0 0 6,3 68 0 0 26,2 20 0 0 7,5 69 0 0 26,3 21 0 0 8,6 70 0 0 26,5 22 0 0 9,5 71 0 0,3 26,6 23 0 0 10,4 72 0 0,6 26,8 24 0 0 11,3 73 0 0,9 27,0 25 0 0 12,0 74 0 1,2 27,2 26 0 0 12,9 75 0 1,5 27,3 27 0 0 13,3 76 0 1,8 27,5 28 0 0 13,9 77 0 2,1 27,7 29 0 0 14,5 78 0 2,4 27,9 30 0 0 15,0 79 0 2,7 28,0 31 0 0 15,6 80 0 3,0 28,1 32 0 0 16,3 81 0 3,2 28,3 33 0 0 16,8 82 0 3,4 28,4 34 0 0 17,4 83 0 3,6 28,6 35 0 0 17,9 84 0 3,8 28,7 36 0 0 18,3 85 0 4,0 28,8 37 0 0 18,8 86 0 4,2 29,0 38 0 0 19,2 87 0 4,4 29,1 39 0 0 19,6 88 0 4,6 29,2 40 0 0 20,0 89 0 4,8 29,3 41 0 0 20,4 90 0 5,0 29,4 42 0 0 20,7 9\ 1,1 5,2 29,6 43 0 0 21,0 92 2,2 5,4 29,7 44 0 0 21,4 93 3,2 5,6 29,8 45 0 0 21,7 ­ 94 4,3 5,8 29,9 46  0 0 22,0 95 5,3 6,0 30,0 47 0 0 22,2 96 7,8 6,2 30,1 48 " 0 0 22,5 97 10,3 6,4 30,2 49 0 0 22,8 98 12,8 6,6 30,3 50 0 0 23,0 99 15,2 6,8 30,4 51 0 0 23,2 100 17,5 7,0 30,5 52 0 0 23,5 101 19,8 7,2 30,6 53 0 0 23,7 102 22,1 7,4 30,7 54 0 0 23,9 103 24,3 7,6 30,8 55 0 0 24,1 104 26,4 7,8 30,9 56 0 0 24,3 105 28,6 8,0 31,0 57 " 0 o 24,5 106 30,7 8,2 31,0 58 0 0 24,7 107 32,7 8,4 31,1 59 0 0 24,8 108 34,7 8,6 31,2 60 0 0 25,0 109 36,7 8,8 31,3 61 0 0 25,2 110 38,6 9,0 31,4 62 0 0 25,3.. 111 40,5 9,2 31,4 63 : 0 0 25,5 112 42,4 9,3 31,5 28 . 2. 90 Official Journal of the European Communities No L 52/ 11 Yield (hectolitres per hectare) % Yield (hectolitres per hectare) % Region 3 Region 4 Region 6Part B Region 3 Region 4 Region 6 Part B 113 44,2 9,5 31,6 167 95,4 48,4 114 46,1 9,7 31,7 168 95,8 48,4 115 47,8 9,8 31,7 169 96,1 48,5 116 49,6 10,0 31,8 170 96,5 48,5 117 51,3 10,2 31,9 171 96,8 48,6 118 53,0 10,3 31,9 172 97,2 48,6 119 54,6 10,5 32,0 173 97,5 48,7 120 56,3 10,7 32,1 174 97,8 48,7 121 57,9 10,8 175 98,1 48,8 122 59,4 11,0 176 98,5 48,8 123 61,0 11,2 177 98,8 48,9 124 62,5 11,3 L 178 99,1 48,9 125 64,0 11,5 179 99,4 49,0 I 126 65,5 11,7 180 99,7 49,0 127 66,9 11,8 181 100,0 49,1 128 68,4 12,0 182 100,0 49,1 129 69,8 12,2 183 100,0 49,2 130 71,2 12,3 184 100,0 49,2 131 72,5 12,5 185 100,0 49,3 132 73,9 12,7 186 100,0 49,3 133 75,2 12,8 187 100,0 49,4 134 76,5 13,0 188 100,0 49,4 135 77,8 13,2 189 100,0 49,5 136 79,0 13,3 190 100,0 49,5 137 80,3 13,5 191 100,0 49,6 138 81,5 13,7 192 100,0 49,6 139 82,7 13,8 193 100,0 49,7 140 83,9 14,0 194 100,0 49,7 L 141 84,4 15,7 195 100,0 49,8 142 84,9 17,4 196 100,0 49,8 143 85,4 19,1 \ 197 100,0 49,9 144 85,9 20,8 198 100,0 49,9 145 86,4 22,5 199 100,0 50,0 146 86,8 24,2 200 100,0 50,0 147 87,3 25,9 \ 201 100,0 50,1 148 87,8 27,6 202 100,0 50,1 149 88,2 29,3 I 203 100,0 50,2 150 88,7 31,0 204 100,0 50,2 151 89,1 32,7 205 100,0 50,3 152 89,5 34,4 206 100,0 50,4 153 90,0 36,1 207 100,0 50,4 154 90,4 37,8 208 100,0 50,5 155 90,8 39,5 209 100,0 50,5 \ 156 91,2 41,2 210 100,0 50,6 157 91,6 42,9 211 100,0 50,7 158 92,0 44,6 212 100,0 50,7 159 92,4 46,3 213 100,0 50,8 L 160 92,8 48,0 214 100,0 50,8 161 93,2 48,1 215 100,0 50,9 162 93,6 48,1 \ 216 100,0 51,0 163 94,0 48,2 217 100,0 51,0 164 94,3 48,2 L 218 100,0 51,1 165 94,7 48,3 219 100,0 51,1 166 95,1 48,3 220 100,0 51,2 No L 52/ 12 Official Journal of the European Communities 28 . 2 . 90 Yield (hectolitres per hectare) % Yield (hectolitres per hectare) % Region 3 Region 4 Region 6Part B Region 3 Region 4 Region 6 Part B 221 100,0 51,3 261 100,0 53,4 222 100,0 51,3 262 100,0 53,5 223 100,0 51,4 263 100,0 53,5 224 100,0 51,4 264 100,0 53,6 225 100,0 51,5 265 100,0 53,6 226 100,0 51,6 266 100,0 53,6 227 100,0 51,6 267 100,0 53,7 228 100,0 51,7 268 100,0 53,7 229 100,0 51,7 269 100,0 53,8 230 100,0 51,8 I 270 100,0 . 53,8 231 100,0 51,9 271 100,0 53,8 232 100,0 51,9 272 100,0 53,9 233 100,0 52,0 273 100,0 53,9 234 100,0 - 52,0 274 100,0 54,0 235 100,0 52,1 275 100,0 54,0 236 100,0 52,2 276 - 100,0 54,0 237 100,0 52,2 277 100,0 54,1 238 100,0 52,3 278 100,0 54,1 239 100,0 52,3 I 279 100,0 54,2 240 100,0 52,4 280 100,0 54,2 241 100,0 52,5 281 100,0 54,2 242 100,0 52,5 282 100,0 54,3 243 100,0 52,6 283 100,0 54,3 244 100,0 52,6 284 100,0 54,4 245 100,0 52,7 285 100,0 54,4 246 100,0 52,8 286 100,0 54,4 247 100,0 52,8 287 100,0 54,5 248 100,0 52,9 288 100,0 54,5 249 100,0 52,9 289 100,0 54,6 250 100,0 53,0 290 100,0 54,6 251 100,0 53,0 291 100,0 54,6 252 100,0 53,1 292 100,0 - 54,7 253 100,0 53,1 293 100,0 54,7 254 100,0 53,2 294 100,0 54,8 255 100,0 53,2 295 100,0 54,8 256 100,0 53,2 296 100,0 54,8 257 100,0 53,3 297 100,0 54,9 258 100,0 53,3 298 100,0 54,9 259 100,0 53,4 299 100,0 55,0 260 100,0 53,4 300 100,0 55,0